Exhibit 10.72
 
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
 
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
 
1. CONTRACT ID CODE
PAGE OF PAGES
              1 5
2. AMENDMENT/MODIFICATION NO
3. EFFECTIVE DATE
4. REQUISITION/PURCHASE REQ. NO.  
5. PROJECT NO. (If applicable)
P00030
 
31-0ct-2014
SEE SCHEDULE
         
6. ISSUED BY
CODE
W911QY
7. ADMINISTERED BY (If other than item 6)
CODE
IW911QY
W6QK ACC-APG NATICK
CONTRACTING DIVISION BLDG 1 KANSAS STREET
NATICK MA 01760-5011
W6QKACC-APG NATICK
110 THOMAS JOHNSON DR SUITE #240
FREDERICK MD 21702
 
                         
8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)
TEKMIRA PHARMACEUTICALS CORPORATION
 
9A. AMENDMENT OF SOLICITATION NO.
8900 GLENLYON PKY SUITE 100
BURNABY V5J 5J8
 
9B. DATED (SEE ITEM 11)
 
  X
10A. MOD. OF CONTRACT/ORDER NO.
W9113M-10-C-0057
  X 10B. DATED (SEE ITEM 13)
CODE     L8144
 
FACILITY CODE
 
14-Jul-2010
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
o
The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offer
 
o is extended      o is not extended.
 
Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:
(a) By completing Items 8 and 15, and returning ______ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN
REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to change an
offer already submitted, such change may be made by telegram or letter, provided
each telegram or letter makes reference to the solicitation and this amendment,
and is received prior to the opening hour and date specified.
 
12. ACCOUNTING AND APPROPRIATION DATA (If required)
See Schedule
                       
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
 
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
                     
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).
X
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
Mutual Agreement of Both Parties
 
D. OTHER (Specify type of modification and authority)
                   
E. IMPORTANT: Contractor      o is not,        x is required to sign this
document and return      1     copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Modification Control Number:     soconnel15247
See attached summary of changes that change the WAWF payment instructions and
adds CUN 0008 and associated Statement of Work to Section J, attached to this
modification.
 
 
 
 
 
 
 
 
 
Except as provided herein, all terms and conditions ofthe document referenced in
Item 9A or 10A, as heretofore changed, remains unchanged and in full force and
effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
Ian MacLachlan, Executive VP I CTO
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
Sandra J. O 'Connell/Contracting Officer
         
TEL: 
EMAIL: 
 
15B. CONTRACTOR/OFFEROR
15C. DATE SIGNED
16B. UNITED STATES OF AMERICA
16C. DATE SIGNED
                         
31-0ct-2014
BY  
1 Nov  2014
   
(Signature of person authorized to sign)
   
(Signature of Contracting Officer)
     

 

EXCEPTION TO SF 30
APPROVED BY OIRM 11-84
30-105-04
STANDARD FORM 30 (Rev. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243

 
 
 

--------------------------------------------------------------------------------

 
 
W9113M-10-C-0057
(soconnel15247)
Page  2 of 5
 
SECTION SF 30 BLOCK 14 CONTINUATION PAGE
 
SUMMARY OF CHANGES
 
 
SECTION  SF 30 - BLOCK 14 CONTINUATION PAGE


 
 
The following have been added by full text:
P00030
A.     Pursuant to mutual agreement by both parties, the purpose of this
bilateral modification is to 1) Revise WAWF payment instructions 2) Revise SOW,
Attachement 1 to Section J. 3) Add CLIN 0008 to effect the [***] as shown below.
Proposal dated through Revisions, 21 Oct 2014, is incorporated in its entirety
by reference.
 
1.   WAWF payment clause is revised to indicate that the Contractor shall submit
a "2-in-1" transaction, providing the Cost Voucher as an attachment, using
Approver DoDAAC as W911QY.
 
2.    SOW, Attachment 1 to Section J is hereby replaced with the attachment to
this modification which is dated 29 Oct 2014. The Baseline changes that will
occur due to the change in the SOW/addition of CLIN 0008 will be reviewed by the
Government within 30 days of the execution of this modification.
 
3.    CLIN 0008 and associated Subline items are added as shown below.
 
B.    All other terms and conditions of this contract remain the same and in
full force and effect.




 
 

SECTION A - SOLICITATION/CONTRACT FORM
 
The total cost of this contract was increased by $7,000,000.00 from $[***] to
$[***].




SECTION B - SUPPLIES OR SERVICES AND PRICES
 
CLIN 0008 is added as follows:


 
 
 

--------------------------------------------------------------------------------

 
W9113M-10-C-0057
(soconnel15247)
Page 3 of 5

 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
0008
   
 
 
$7,000,000.00
 
Manufacture of TKM Ebola
       
CPFF
       
Manufacture of Ebola countermeasure targeting Guinea variant strain. Successful
Production and fill/finish of [***], GMP grade (per CFR Parts 210 and 211),
[***], suitable for administration to patients under an Emergency IND protocol.
Includes relevant raw material and product release and stability testing and
technology transfers, set-up and validation. In accordance with the revised SOW,
paragraph 4.4.4., attached in Section J.
   
Cost: $[***]
       
Fixed Fee: $[***]
       
Total Cost and Fee: $7,000,000
                 
FOB: Destination
     

 

ESTIMATED COST       $[***]
FIXED FEE
      $[***]
TOTAL EST COST + FEE
     
$7,000,000.00

 
 
SUBCLIN 000801 is added as follows:
 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
000801
   
Job
 
$0.00
 
Funding for CLIN 0008
       
COST
       
FOB: Destination
   
PURCHASE REQUEST NUMBER: 0010481491-0004
           
ESTIMATED COST
$0.00
           
ACRN AH
   
$[***]
 
CIN: GFEBS001048149100003
               

 
 
SUBCLIN 000802 is added as follows:
 
 
 

--------------------------------------------------------------------------------

 
 W9113M-10-C-0057
(soconnel15247)
Page 4 of 5
 
 
ITEM NO
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
000802
   
Job
 
$0.00
 
Funding for CLIN 0008
       
COST
       
FOB: Destination
   
PURCHASE REQUEST NUMBER: 0010612797
           
ESTIMATED COST
$0.00
           
ACRN AJ
       
CIN: GFEBS001061279700001
               

 


 
SECTION E - INSPECTION AND ACCEPTANCE
 
The following Acceptance/Inspection Schedule was added for CLIN 0008:

INSPECT AT INSPECT BY ACCEPT AT ACCEPT BY N/A N/A N/A Government

 
 
The following Acceptance/Inspection Schedule was added for SUBCLIN 000801:

INSPECT AT INSPECT BY ACCEPT AT ACCEPT BY N/A N/A N/A Government



 
 
 
The following Acceptance/Inspection Schedule was added for SUBCLIN 000802:

INSPECT AT INSPECT BY ACCEPT AT ACCEPT BY N/A N/A N/A Government


 
 
SECTION G - CONTRACT ADMINISTRATION DATA
 
Accounting and Appropriation
 
Summary for the Payment Office
 
As a result of this modification, the total funded amount for this document was
increased by $[***] from $[***] to $[***].
 
SUBCLIN 000801:
Funding on SUBCLIN 000801 is initiated as follows:
 
ACRN: AH
 
CIN: GFEBS001048149100003
 
Acctng Data: 097201420150400000265Y0550506255
A.0011315.4.1.2.3          6100.9000021001
Increase: $658,576.68
 
Total: $658,576.68
 
Cost Code: A5XAH
 

 
 
 

--------------------------------------------------------------------------------

 
W9113M-10-C-0057
(soconnel15247)
Page 5 of 5

SUBCLIN 000802:
Funding on SUBCLIN 000802 is initiated as follows:
 
ACRN: AJ
 
CIN: GFEBS001061279700001
 
Acctng Data: 097201520160400000265Y0550506255
A.0011315.4.1.3.1        6100.9000021001
Increase:
 
Total:
 
Cost Code: A5XAH
 



 
(End of Summary of Changes)
 
 
 
 